UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6682



RAY DERWOOD SIZEMORE,

                                               Petitioner - Appellant,

          versus


MARK WILLIAMSON,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, District
Judge. (CA-99-1105-1)


Submitted:   August 20, 2002                 Decided:   August 30, 2002


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ray Derwood Sizemore, Appellant Pro Se.     Dawn Ellen Warfield,
OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ray    Derwood   Sizemore   appeals    the   district    court’s   order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find that

Sizemore has failed to make a substantial showing of the denial of

a constitutional right.       Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.       See Sizemore v. Williamson, No. CA-99-1105-1

(S.D.W. Va. Mar. 21, 2001). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and    argument   would   not    aid   the

decisional process.




                                                                    DISMISSED




                                     2